DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (3416485) in view of Craig (3805390) and Khan (20030154608).

 	Regarding claim 1, Phillips (Figures 1-4) teaches a archery scoring ruler, configured to judge a score of a arrow relative to a center of a target, the archery scoring ruler comprising: a elongated body having a front side, a rear side, a left side, a right side, a bottom side and a top side (See figures 1-4) (Col. 2, Lines 36-60); wherein 
 	It is noted that the prior art of Phillips is fully capable of performing the claim recitations of “a archery scoring ruler, configured to judge a score of a arrow relative to a center of a target” and “wherein at least one line is configured to correspond to the score of the arrow relative to the center of the target” as the prior art of Philips (Col. 2, Lines 38-42) discloses: “it is noted that the scoring aid comprises a single element, thin, rectangular member 10, similar in configuration to a standard rectangular rule, with the exception of the upper and lower edges 12 and 14, respectively.” It is noted that a rule/ruler is used for measuring and can be used for various measurements including for archery. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) (See:  In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997)).
 	Phillips does not teach an alignment member joined to the left side of the elongated body; wherein the alignment member aides a user in aligning the left side of the elongated body of the archery scoring ruler to the center of the target; a pair of slots extending a distance into the elongated body from the left side to the right side; at least one slider, having a main panel joined to a first finger and a second finger; wherein each finger extends away from the main panel, wherein the incremental marking 11ELEZAR.NP.002PATENT system aides in aligning at least one slider to at least one line.
 	Craig (Figures 1-4) teaches an alignment member (Fig. 1, Part No. 105, 109) joined to the left side of the elongated body; wherein the alignment member aides a user in aligning the left side of the elongated body of the archery scoring ruler to the center of the target (See figure 3) (Col. 1, Lines 52-57; Col. 3, Lines 65-67 and Col. 2, Line 1).

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Phillips with an alignment member joined to the left side of the elongated body as taught by Craig as a means of providing a notch on a scoring ruler to mark the positions for horizontal and vertical zero lines of a target (Craig: Abstract, Lines 7-10; Col. 3, Lines 65-67 and Col. 2, Line 1), and to provide Phillips with a pair of slots extending a distance into the elongated body from the left side to the right side as taught by Khan as a means of providing a ruler with guiding slots that act as a guide so that a plate can be inserted freely into the guiding slot to provide a slide-ruler (Khan: Para. 0010, 0030).


	Regarding claim 3, the modified Phillips (Figures 1-4) teaches the elongated body of the archery scoring ruler further comprises at least one member of an identification set consisting of: an alphanumeric identification (Figure 1, Part No. 44, 46, 48, 50), a human user's name, a symbolic shape Figure 1, Part No. 44, 46, 48, 50, a company brand, a numeric identification number Figure 1, Part No. 44, 46, 48, 50, a QR code, a barcode, and an RFID tag.  


	Regarding claim 4, the modified Phillips (Figures 1-4) teaches a archery scoring ruler, configured to judge a score of a arrow relative to a center of a target, the archery scoring ruler comprising: a elongated body having a front side, a rear side, a left side, a right side, a bottom side and a top side (See figures 1-4) (Col. 2, Lines 36-60); wherein the rear side is directly adjacent to the target in which the archery scoring ruler is scoring.
 	The modified Phillips does not teach the pair of slots further comprises a "L-shaped" cross-sectional area.  
	Khan (Figures 1-6) teaches the pair of slots (Fig. 4, Part No. 22, 23) further comprises a "L-shaped" cross-sectional area (Para. 0027).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Phillips with the pair of slots further comprises a "L-shaped" cross-sectional area as taught by Khan as a means of providing a ruler with guiding slots that act as a guide so that a plate can be inserted freely into the guiding slot to provide a slide-ruler (Khan: Para. 0010, 0030). 


	Regarding claim 6, the modified Phillips (Figures 1-4) teaches a archery scoring ruler, configured to judge a score of a arrow relative to a center of a target, the archery scoring ruler comprising: a elongated body having a front side, a rear side, a left side, a right side, a bottom side and a top side (See figures 1-4) (Col. 2, Lines 36-60); wherein 
 	The modified Phillips does not teach the alignment member is at least one member of a alignment set consisting of: a semi-circle opening, a pin, a nail, a fastener, a laser, a magnet , a bearing, a spring, a elastic member, a string, a belt, and a gear.  
	Craig (Figures 1-4) teaches the alignment member (Fig. 1, Part No. 109) is at least one member of a alignment set consisting of : a semi-circle opening, a pin (109) (Col. 1, Lines 52-57), a nail, a fastener, a laser, a magnet , a bearing, a spring, a elastic member, a string, a belt, and a gear.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Phillips with the alignment member is at least one member of a alignment set consisting of a pin as taught by Craig as a means of providing a notch on a scoring ruler to mark the positions for horizontal and vertical zero lines of a target (Craig: Col. 1, Lines 52-57).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Craig and Khan, further in view of Cameron (5915810).

	Regarding claim 2, the modified Phillips (Figures 1-4) teaches a archery scoring ruler, configured to judge a score of a arrow relative to a center of a target, the archery scoring ruler comprising: a elongated body having a front side, a rear side, a left side, a right side, a bottom side and a top side (See figures 1-4) (Col. 2, Lines 36-60); wherein 
 	The modified Phillips does not teach a removable cover having at least one open side; wherein the archery scoring ruler is inserted into the removable cover through at least one open side; wherein the removable cover aides in protecting the archery scoring ruler from damage.  
 	Cameron (Figures 1-6) teaches a removable cover (Fig. 1, Part No. 114) (Col. 5, Lines 44-56) having at least one open side (See figure 1); wherein the archery scoring ruler (120) is inserted into the removable cover (114) through at least one open side; wherein the removable cover aides in protecting the archery scoring ruler from damage (Col. 5, Lines 44-56).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Phillips with a removable cover having at least one open side as taught by Cameron as a means of providing a telescoping ruler with a cover so that the ruler is slidably disposed in the cover (Cameron: Col. 5, Lines 44-56).


	Regarding claim 7, the modified Phillips (Figures 1-4) teaches a archery scoring ruler, configured to judge a score of a arrow relative to a center of a target, the archery scoring ruler comprising: a elongated body having a front side, a rear side, a left side, a right side, a bottom side and a top side (See figures 1-4) (Col. 2, Lines 36-60); wherein 
 	The modified Phillips does not teach the removable cover of the archery scoring ruler further comprises at least one member of an identification set 12ELEZAR.NP.002PATENT consisting of: an alphanumeric identification, a human user's name, a symbolic shape, a company brand, a numeric identification number, a QR code, a barcode, and an RFID tag.
	Cameron (Figures 1-6) teaches the removable cover (Fig. 1, Part No. 114) (Col. 5, Lines 44-56) of the archery scoring ruler further comprises at least one member of an identification set 12ELEZAR.NP.002PATENT consisting of: an alphanumeric identification, a human user's name, a symbolic shape (Fig. 1, Part no. 145) (Col. 5, Lines 66-67 and Col. 6, Lines 1-6), a company brand, a numeric identification number, a QR code, a barcode, and an RFID tag.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Phillips with the removable cover of the archery scoring ruler further comprises at least one member of an identification set 12ELEZAR.NP.002PATENT consisting of a symbolic shape as taught by Cameron as a means of placing a leveling unit on a ruler cover for use in more precisely determining when a measurement is truly vertically or horizontal aligned for the measurement in question (Cameron: Col. 5, Lines 66-67 and Col. 6, Lines 1-6).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Craig and Khan, further in view of Shapiro (20060090360).


 	The modified Phillips does not teach at least one finger of the slider further comprises an "L-shaped" cross-sectional area configured to partially wrap around at least one of the slots of the pair of slots.  
 	Shapiro (Figures 1-5) teaches at least one finger of the slider further comprises an "L-shaped" cross-sectional area (Fig. 5, Part No. 48) configured to partially wrap around at least one of the slots of the pair of slots (See Fig. 4) (Para. 0024-0025).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Phillips with at least one finger of the slider configured to partially wrap around at least one of the slots of the pair of slots as taught by Shapiro as a means providing guides for a slider of a measuring ruler so that the slider is slidably mounted to the measuring ruler (Shapiro: Para. 0024-0025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711